

115 SJ 52 ES: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Federal Communications Commission relating to “Restoring Internet Freedom”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. J. RES. 52IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Federal Communications Commission relating to Restoring Internet Freedom.
	
 That Congress disapproves the rule submitted by the Federal Communications Commission relating to Restoring Internet Freedom (83 Fed. Reg. 7852 (February 22, 2018)), and such rule shall have no force or effect.Passed the Senate May 16, 2018.Secretary